Citation Nr: 0710767	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for lumbar disc disease, 
claimed as back injury with ruptured disc.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1994 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) in his June 2005 Substantive Appeal.  He was 
scheduled for such a hearing in October 2006, but he failed 
to report for that hearing and provided no explanation for 
his failure to report.  Consequently, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2006).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran's January 1998 Report of Medical History contains 
information referable to a mechanical low back disability 
during his period of active service.  However, the 
corresponding separation examination from the same date 
contains no notations indicating complaints or symptoms 
pertaining to a low back disability.  

Subsequent to service, the veteran underwent a VA examination 
for his low back condition in August 2003.  During the 
examination, the veteran reported the onset of his back pain 
during service.  He reported that the back pain was treated 
with ibuprofen.  Following service, he reported that he saw a 
chiropractor for his low back condition; however, he 
continued to experience spasms in the low back.  

The veteran notes that the symptoms became more pronounced 
with radiation down his right leg resulting in numbness in 
the second toe of the right foot.  He underwent surgery for 
his back condition and experienced moderate improvement in 
terms of pain and significant improvement in terms of range 
of motion.  However, the pain had resurfaced and he took Soma 
and Percocet to manage the pain.  

He reported that, in his job, he had to bend over machinery 
frequently and this increased his back pain.  Long drives 
also aggravated his back pain.  His back pain only allowed 
him to walk 1-2 blocks at a time, climb a modest amount of 
stairs, sit for 2-3 hours, or garden for 30 minutes at a 
time.  Additionally, he had to limit his time shopping 
because of his back condition.  

On examination, spinal alignment appeared normal.  He had no 
significant tenderness on palpation of the spine.  He had 
some limitation on range of motion.  He had normal heel and 
toe walking.  Strength testing in the lower extremities was 
entirely intact.  Straight-leg raising test was positive on 
the right side at 60 degrees with pain traveling down into 
the calf and aggravated by dorsiflexion of the foot.  MRI 
scan results showed disc herniations at L4-5 and L5-S1.  

The examiner concluded that the veteran was status post 
discectomny, which had helped modestly to improve his 
symptoms and his work tolerance.  However, the examiner noted 
that the veteran was still quite medication dependent and had 
limitations in terms of both leisure and work activities.  
However, there was no opinion given as to likely etiology of 
his claimed back disorder.  

The veteran also submitted a March 2004 private medical 
opinion in which the examiner opined that the veteran's 
ruptured intervertebral disc disability was related to the 
veteran's military service.  The examiner based this opinion 
of the history as reported by the veteran and there is no 
indication from the record that the claims file was reviewed 
in conjunction with this offered opinion.  

In this regard, the Board notes that in cases where an 
examiner who has rendered a medical opinion has not had an 
opportunity to review the veteran's medical records, the 
medical opinion's probative value is substantially limited.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed low 
back disability since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed low back 
disability, manifested by lumbar disc 
disease.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current low back 
disability manifested by lumbar disc 
disease that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had had its clinical onset 
during his period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for lumbar disc 
disease should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



